Title: From Thomas Jefferson to Richard Henry Lee, 13 September 1780
From: Jefferson, Thomas
To: Lee, Richard Henry



Dear Sir
Richmond Sep. 13. 1780.

The clearing the bay of the pickeroons which infested it was attended to the moment the brig Jefferson was in tolerable readiness. About the 3d or 4th week of the last month Commod. Barron cruized up the bay as far as the Tangier islands and took five of those vessels which being as many as he could man he returned. About the 1st. inst. I received a letter from Govr. Lee desiring we would join two brigs &c fitting out at Baltimore and to sail the 9th. inst. for clearing the bay. We accordingly ordered the Jefferson and the boats Liberty and Patriot to join the Marylanders. They sailed from York for that purpose on the 12th. inst. Since this I have heard nothing from them, but their instructions were to sweep the bay and it’s waters clear of this trash; and I have no doubt it is done and the vessels properly taken care of which have insulted your neighborhood. Our difficulty, nay impossibility, is to get men. The terms of the assembly were proposed; not a single man could be engaged. We then calculated what the bounty (converted into a daily pay of three years) the cloathing allowed by law converted into a daily sum and both added to the daily pay would do. These amounting to about 10. dollars per day, a few men were raised for the cruise and on these terms, aided by volunteers (mere landsmen) engaged for the special purpose of going up the bay. We have been able to send the brig and boats on these two small expeditions: but the Commodore assures me that with such a crew the brig is in danger of being taken by very inferior vessels. The Thetis is getting into readiness, the two Eastern shore gallies are to be brought over, but we have no prospect of men for them. I see no remedy  but for the legislature to measure purses with the merchants and give what they give.
We sent expresses to every county in the state about a fortnight ago to put a stop to the purchase of spirits. Indeed the prudence of the Commissioners in most of the counties had stopped it before, finding the quantity so much beyond what the legislature or Executive could be supposed to have expected. Our two millions are all exhausted. Large debts are contracted for the horses purchased for the cavalry, and waggons which were sent on with the Maryland troops and our militia. These waggons which with those belonging to N. Carola. were 400 in number, being all lost, we are now obliged to get 200 more with teams and geer, till which we have it not in our power to send any thing to the Southern army, who are suffering greatly. The loss of every tent has been a circumstance of great distress. The loss of all the small arms not less so. The new recruits are now collecting. To these will be added the delinquents and fugitives of the late militia now become 8 months men, and 1000 good Western militia from the counties of Fauquier, Loudon, Frederic, Berkeley, Hampshire, Shenandoah, Rockingham, Augusta, Rockbridge. This I think will be a reinforcement of about 4000 men besides the delinquents and fugitives who, I apprehend can never be got to fight. But without aid from Congress they cannot be armed.
Your intelligence from Philadelphia is so much more direct, and punctual than mine, that I do not attempt to give you news from that quarter. We have nothing from the Southward since what was published in the last week’s paper. Colo. Morgan goes hence this morning for the Southern camp.
The application requisite to the duties of the office I hold is so excessive, and the execution of them after all so imperfect, that I have determined to retire from it at the close of the present campaign. I wish a successor to be thought of in time who to sound whiggism can join perseverance in business, and an extensive knowlege of the various subjects he must superintend. Such a one may keep us above water even in our present moneyless situation. I am with great respect & esteem Dr Sir Your most obedt. humble servt.,

Th: Jefferson

